DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 6, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Patent No.: 10411535) in view of Cao et al. (US Patent No.: 9893579) and Rahman et al. (US Patent No.: 8174158).
For claim 1, Takahashi discloses the claimed invention comprising: a stator assembly (reference numeral 20) comprising teeth associated with arrangement of conductors (reference numeral 22, figure 1); and a rotor assembly (reference numeral 30A) configured to be rotatable relative to the stator assembly (see figure 1), the rotor assembly having a plurality of poles (see figures 6, 12, 16, 17), wherein each pole of the rotor assembly comprises: a pair of magnet retention slots (reference numerals 32a, 32b, figures 6, 12, 16, 17), each magnet retention slot accommodating a magnet (reference numeral 33, see figures 6, 12, 16, 17), wherein the each magnet retention slot has a plurality of angled or curved slot surfaces (reference numerals 35b, 36b) forming a first barrier (reference numerals 35, 36) around a corner of the magnet (reference numeral 33) positioned closest to an outer surface of the rotor assembly (see figures 6, 12, 16, 17).  Takahashi also discloses a first angled or curved slot surface (see figures 6, 12, 16, 17, angled surfaces near reference numerals 35, 36), but Takahashi however does not specifically disclose at least three second barriers positioned around a mid-axis extending along between the pair of the magnet retention slots; and the first barrier having a first angled or curved slot surface slanted toward the at least three second barriers from a first side surface of the magnet facing the at least three second barriers to form a first part of the first barrier between the magnet and the at least three second barriers.  
Having second barriers positioned around a mid-axis is known as exhibited by Cao et al. (reference numerals 702A, 110A, 110B, 702C, 702D, 704A, 704B, see figures 7A, 7C, 7D), and when applied to the rotor of Takahashi this would disclose at least three second barriers positioned around a mid-axis extending along between the pair of the magnet retention slots.  Rahman et al. disclose a first angled or curved slot surface (reference numeral 125, figure 2) slanted toward a mid-axis extending between the magnet slots (between magnets 110B, see figure 2) from a first side surface of the magnet (see figure 2), and when applied to the magnet retention slots of Takahashi in view of Cao et al. this would disclose the first barrier having a first angled or curved slot surface slanted toward the at least three second barriers from a first side surface of the magnet facing the at least three second barriers to form a first part of the first barrier between the magnet and the at least three second barriers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second barriers as disclosed by Cao et al. for the rotor assembly of Takahashi for acquiring desirable flux configuration (see Cao et al.’s column 9, lines 1-13) which would produce improved characteristics for the device, and it also would have been obvious to have the first angled or curved slot surface slanted from a first side surface of the magnet as disclosed by Rahman et al. for the magnet slots of Takahashi for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 3, Takahashi discloses the plurality of angled or curved slot surfaces forming the first barrier (reference numerals 35, 36) around the corner of the magnet (reference numeral 33) positioned closest to the outer surface of the rotor assembly (see figures 6, 12, 16, 17) comprising: the first angled or curved slot surface (see figures 6, 12, 16, 17, angled surfaces near reference numerals 35, 36) slanted relative to the first side surface of the magnet (reference numeral 33) facing the outer surface of the rotor assembly (see figures 6, 12, 16, 17, angled surfaces near reference numerals 35, 36); and a second angled or curved slot surface (see figures 6, 12, 16, 17, angled surfaces near reference numerals 35, 36) extending from the first angled or curved slot surface gradually decreasing a distance between the outer surface of the rotor assembly and the second angled or curved slot surface (see figures 6, 12, 16, 17).  
For claim 4, Takahashi discloses the plurality of angled or curved slot surfaces forming the first barrier (reference numerals 35, 36) around the corner of the magnet (reference numeral 33) positioned closest to the outer surface of the rotor assembly (see figures 6, 12, 16, 17) further comprising: a third angled or curved slot surface (see figures 6, 12, 16, 17, angled surfaces near reference numerals 35, 36) extending from the second angled or curved slot surface and gradually increasing a distance between the outer surface of the rotor assembly and the third angled or curved slot surface (see figures 6, 12, 16, 17).  
For claim 5, Takahashi discloses the plurality of angled or curved slot surfaces forming the first barrier (reference numerals 35, 36) around the corner of the magnet (reference numeral 33) positioned closest to the outer surface of the rotor assembly (see figures 6, 12, 16, 17) further comprise: a fourth angled or curved slot surface (see figures 6, 12, 16, 17, angled surfaces near reference numerals 35, 36) extending from the third angled or curved slot surface toward one end of the magnet (reference numeral 33, see figures 6, 12, 16, 17).  
For claim 6, Takahashi discloses the first barrier (reference numerals 35, 36) of one of the pair of the magnet retention slots formed around the corner of the magnet (reference numeral 33) positioned closest to the outer surface of the rotor assembly being asymmetric to the first barrier (reference numerals 35, 36) of another of the pair of the magnet retention slots formed around the corner of the magnet (reference numeral 33) positioned closest to the outer surface of the rotor assembly with respect to the mid-axis (see figures 6, 12, 16, 17).  
For claim 7, Takahashi discloses the each magnet retention slot (reference numerals 32a, 32b) comprising one or more slot surfaces slanted or curved relative to a second side surface of the magnet (see figures 6, 12, 16, 17, near reference numeral 41) facing an inner surface of the rotor assembly to form one or more third barriers (reference numeral 41) around one or both ends of the second side surface of the magnet (reference numeral 33, see figures 6, 12, 16, 17).  
For claim 10, Takahashi discloses the pair of magnet retention slots (reference numerals 32a, 32b) having shapes, sizes and/or positions asymmetric to each other with respect to the mid-axis (reference numeral C1, see figures 6, 12, 16, 17).  
For claim 14, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the at least three second barriers positioned around the mid-axis extending along between the pair of the magnet retention slots comprising: outer barriers; and a middle barrier positioned between the outer barriers and at the mid-axis extending along between the pair of the magnet retention slots.  Cao et al. further disclose the three second barriers (reference numerals 702A, 110A, 110B, 702C, 702D, 704A, 704B, see figures 7A, 7C, 7D) comprising outer barriers (reference numerals 110A, 110B, 702C, 704A, 704B, figures 7A, 7C, 7D); and a middle barrier (reference numerals 702A, 702C, 702D) positioned between the outer barriers and at the mid-axis (see figures 7A, 7B, 7D), which when applied to the rotor of Takahashi in view of Cao et al. and Rahman et al. this would disclose a middle barrier positioned between the outer barriers and at the mid-axis extending along between the pair of the magnet retention slots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer barriers and middle barrier as disclosed by Cao et al. for the three second barriers of Takahashi in view of Cao et al. and Rahman et al. for acquiring desirable flux configuration (see Cao et al.’s column 9, lines 1-13) which would produce improved characteristics for the device.  
For claim 15, the prior art of Takahashi in view of Cao et al. and Rahman et al. already disclose the structure of the angled or curved slot surfaces forming the first barrier as explained above for claim 1, therefore this structure would enable the device to reduce torque ripple of the permanent magnet motor and stress to the rotor assembly, i.e. the plurality of angled or curved slot surfaces forming the first barrier around the corner of the magnet positioned closest to the outer surface of the rotor assembly being configured to reduce torque ripple of the permanent magnet motor and stress to the rotor assembly.  
For claim 16, the prior art of Takahashi in view of Cao et al. and Rahman et al. already disclose the structure of the at least three second barriers positioned around the mid-axis as explained above for claim 1, therefore this structure would enable the device to reduce torque ripple of the permanent magnet motor, i.e. the at least three second barriers positioned around the mid-axis extending along between the pair of the magnet retention slots being configured to reduce torque ripple of the permanent magnet motor.  
For claim 17, the prior art of Takahashi in view of Cao et al. and Rahman et al. already disclose the structure of the one or more third barriers formed around the one or both ends of the second side surface of the magnet as explained above for claim 7, therefore this structure would enable the device to reduce torque ripple of the permanent magnet motor and stress to the rotor assembly, i.e. the one or more third barriers formed around the one or both ends of the second side surface of the magnet facing the inner surface of the rotor assembly being configured to reduce torque ripple of the permanent magnet motor and stress to the rotor assembly.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cao et al. and Rahman et al. as applied to claim 1 above, and further in view of Taniguchi et al. (US Patent No.: 9184648).
For claim 2, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for surfaces of the teeth of the stator assembly facing the rotor assembly being flat.  Having flat surfaces for the stator teeth facing the rotor is a known skill as exhibited by Taniguchi et al. (reference numeral 19, see figures 1, 2A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flat surfaces as disclosed by Taniguchi et al. for the stator teeth of Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cao et al. and Rahman et al. as applied to claim 7 above, and further in view of Kim et al. (US Patent No.: 10186918).
For claim 8, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the one or more third barriers formed around the one or both ends of the second side surface of the magnet facing the inner surface of the rotor assembly having a triangular shape.  Having a triangular shape for the barrier is a known skill as exhibited by Kim et al. (reference numerals 610, 1010, see figures 6, 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have triangular shapes as disclosed by Kim et al. for the third barriers of Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  

Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cao et al. and Rahman et al. as applied to claims 1 and 7 above, and further in view of Ionel (US Patent No.: 8102091).
For claim 9, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the one or more third barriers of one of the pair of the magnet retention slots formed around the one or both ends of the second side surface of the magnet being asymmetric to the one or more third barriers of another of the pair of the magnet retention slots formed around the one or both ends of the second side surface of the magnet with respect to the mid-axis.  Ionel discloses third barriers (reference numerals 950, 950a) for one of the pair of magnet retention slots (reference numeral 910) being asymmetrical to the third barriers of another pair of magnet retention slots (see figure 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third barriers be asymmetrical as taught by Ionel for two pairs of magnet retention slots of Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 11, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the at least three second barriers positioned around the mid-axis extending along between the pair of the magnet retention slots comprising: outer barriers; and a middle barrier positioned between the outer barriers, wherein the middle barrier is larger than the outer barriers.  Ionel discloses outer barriers (reference numeral 950) and a middle barrier (reference numeral 950) between the outer barriers where the middle barrier is larger than the outer barriers (see figure 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the middle barrier larger than the outer barriers as disclosed by Ionel for the second barriers of Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 12, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the at least three second barriers positioned around the mid-axis extending along between the pair of the magnet retention slots comprising: outer barriers; and a middle barrier positioned between the outer barriers, wherein the outer barriers are positioned asymmetrically with respect to the middle barrier or the mid-axis extending along between the pair of the magnet retention slots.  Ionel discloses the outer barriers (reference numerals 950, 950a) being asymmetrical to each other with respect to the middle barrier (reference numeral 950, see figure 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the asymmetrical outer barriers as disclosed by Ionel with respect to the middle barrier for Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 13, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the at least three second barriers positioned around the mid-axis extending along between the pair of the magnet retention slots comprising: outer barriers; and a middle barrier positioned between the outer barriers, wherein the outer second barriers have different sizes and/or shapes from each other.  Ionel discloses the outer second barriers (reference numerals 950, 950a) having different shapes from each other (see figure 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different shapes for the outer second barriers as disclosed by Ionel for the second barriers of Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cao et al. and Rahman et al. as applied to claim 1 above, and further in view of Shibata (Japanese Patent Document No.: JP 2014087229 A).
For claim 18, Takahashi in view of Cao et al. and Rahman et al. disclose the claimed invention except for the first barrier further having a second angled or curved slot surface slanted from a second side surface of the magnet, which is positioned opposite to the first side surface of the magnet facing the at least three second barriers, to form a second part of the first barrier between the second angled or curved slot surface and the second side surface of the magnet positioned opposite to the first side surface of the magnet facing the at least three second barriers.  Shibata discloses a second angled or curved slot surface (reference numeral G4, see figure 3) slanted from a second side surface of the magnet that is opposite the side of the magnet that is facing the outer peripheral surface of the rotor (reference numeral 40, see figure 3), which when applied to the slot of Takahashi in view of Cao et al. and Rahman et al. this would disclose the first barrier further having a second angled or curved slot surface slanted from a second side surface of the magnet, which is positioned opposite to the first side surface of the magnet facing the at least three second barriers, to form a second part of the first barrier between the second angled or curved slot surface and the second side surface of the magnet positioned opposite to the first side surface of the magnet facing the at least three second barriers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second angled or curved slot surface on the second side of the magnet as disclosed by Shibata for the slot surface of Takahashi in view of Cao et al. and Rahman et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 19, Takahashi discloses the first barrier (reference numerals 35, 36) further having a third angled or curved slot surface (reference numerals 35b, 36b) slanted relative to a third side surface of the magnet (reference numeral 33, see figure 6), positioned between ends of the first and second side surfaces of the magnet (reference numeral 33, see figure 6), to form a third part of the first barrier between the third angled or curved slot surface and the third side surface of the magnet (reference numeral 33) positioned between the ends of the first and second side surfaces of the magnet (see figure 6).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the at least three second barriers positioned around the mid-axis extending along between the pair of the magnet retention slots comprising: outer barriers; and a middle barrier positioned between the outer barriers, wherein one of the outer barriers is positioned above the middle barrier and another of the outer barriers is positioned below the middle barrier with respect to a radial direction as recited in claim 20.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834